DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–7 is/are pending.
Claim(s) 8 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 1.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108091856 A, hereinafter Huang) in view of Meng et al. (CN 105336961 A, hereinafter Meng).
Regarding claims 1, 4, and 6, Huang discloses a negative electrode for a lithium ion secondary battery, comprising:
a negative electrode current collector (see negative electrode, [0103]), and
a negative electrode active material layer provided on a surface of the negative electrode current collector (see negative electrode, [0103]),
wherein the negative electrode active material layer contains a negative electrode active material consisting of a particulate carbon material capable of inserting and extracting a lithium ion (see graphite, [0080]); and a sub-material particle including a metal compound which has a hydroxyl group (see boehmite, [0080]), and adhering to the surface of the particulate carbon material (FIG. 1b, [0080]).
Huang does not explicitly disclose:
the negative electrode active material layer contains a negative electrode active material consisting of a particulate carbon material capable of inserting and extracting a lithium ion; and a water-soluble polymer lithium salt adhering to the surface of the particulate carbon material; and
wherein the water-soluble polymer lithium salt includes at least one selected from the group consisting of a carboxymethyl cellulose lithium salt, a polyacrylic acid lithium salt, and an alginic acid lithium salt; and
wherein a content of the water-soluble polymer lithium salt is 0.1 to 10 wt % when a total weight of the negative electrode active material layer is 100 wt %.
Meng discloses a negative electrode for a lithium ion secondary battery, comprising a negative electrode current collector (see copper foil, [0025]), and a negative electrode active material layer provided on a surface of the negative electrode current collector (see obtained mixture, [0025 ]), wherein the negative electrode active material layer containing a negative electrode active material consisting of a particulate carbon material capable of inserting and extracting a lithium ion (see graphite powder, [0025]) and a water-soluble polymer lithium salt adhering to the surface of the particulate carbon material (see carboxymethylcellulose lithium, [0025]); and wherein the water-soluble polymer lithium salt includes at least one selected from the group consisting of a carboxymethyl cellulose lithium salt, a polyacrylic acid lithium salt, and an alginic acid lithium salt (see carboxymethylcellulose lithium, [0025]); and wherein a content of the water-soluble polymer lithium salt is 0.1 to 10 wt % when a total weight of the negative electrode active material layer is 100 wt % (see carboxymethylcellulose lithium, [0025]) to improve the specific capacity and cycle efficiency of the battery (see carboxymethyl cellulose lithium salt, [0016]). Huang and Meng are analogous art because they are directed to negative electrodes for lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer of Huang with the water-soluble polymer lithium salt of Meng in order to improve the specific capacity and cycle efficiency of the battery.
Modified Huang does not explicitly disclose:
wherein a ratio of the content of the water-soluble polymer lithium salt to the content of the sub-material particle is 0.01 to 1.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify a ratio of the content of the water-soluble polymer lithium salt to the content of the sub-material particle of modified Huang because concentration limitations are obvious absent a showing of criticality.
Regarding claim 2, modified Huang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the metal compound includes at least one selected from the group consisting of a metal oxide and a metal hydroxide (see boehmite, [0080]).
Regarding claim 3, modified Huang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein the sub-material particle includes at least one selected from the group consisting of alumina, boehmite, aluminum hydroxide, zirconia, and magnesia (see boehmite, [0080]).
Regarding claim 5, modified Huang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a D50 particle diameter of the sub-material particle is not more than 1.5 μm (FIG. 1b, [0032]).
Regarding claim 7, modified Huang discloses all claim limitations set forth above and further discloses a negative electrode for a lithium ion secondary battery:
wherein a content of the sub-material particle is 1 to 20 wt % when the total weight of the negative electrode active material layer is 100 wt % ([0080], [0102]).

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.
Applicants argue Table 6 show the claimed ratio of the polymer weight/sub-material weight is critical in providing the decreased battery resistance (P5/¶3). Samples 41–48 are not the only samples that possess the claimed ratio of the polymer weight/sub-material weight. Samples 13–33, 36–38, and 50 also have the claimed ratio of the polymer weight/sub-material weight. Samples 23–26 and 30 do not provide decreased battery resistance. As shown in FIG. 1, samples 23–26 have a battery resistance greater than samples 45 and 48; and sample 30 has a battery resistance similar to samples 45 and 48. 


    PNG
    media_image1.png
    450
    750
    media_image1.png
    Greyscale

FIG. 1: Comparison of samples commensurate in scope with claim 1. Unfilled symbols are commensurate in scope with claims 1–7. The filled symbols are not commensurate with claims 2–7.
Samples 23–26 and 30 are commensurate in scope with claim 1. However, samples 23–26 and 30 are not commensurate in scope with claims 2–7. Removing samples 23–26 and 30 from FIG. 1 demonstrate a criticality to the claimed ratio of the polymer weight/sub-material weight as illustrated in FIG. 2


    PNG
    media_image2.png
    450
    750
    media_image2.png
    Greyscale

FIG. 2: Comparison of samples commensurate in scope with claims 1-7. The filled symbols of FIG. 1 have been removed.
As shown in FIGS. 3–5, the ratio of the polymer weight/sub-material weight is not the only property that affect the battery resistance. All samples in FIGS. 3–5 possess the claimed ratio of the polymer weight/sub-material weight. 


    PNG
    media_image3.png
    450
    750
    media_image3.png
    Greyscale

FIG. 3: Comparison of samples commensurate in scope with claims 5.

    PNG
    media_image4.png
    450
    750
    media_image4.png
    Greyscale

FIG. 4: Comparison of samples commensurate in scope with claims 6.


    PNG
    media_image5.png
    450
    749
    media_image5.png
    Greyscale

FIG. 5: Comparison of samples commensurate in scope with claims 7.
The battery resistance is not necessarily decreased when the ratio of the polymer weight/sub-material weight is within the claimed range and the sub-material particle diameter is outside the range of claim 5 (e.g. FIG. 3). The battery resistance is not necessarily decreased when the ratio of the polymer weight/sub-material weight is within the claimed range and the water-soluble polymer lithium salt amount is outside the range of claim 6 (e.g. FIG. 4). The battery resistance is not necessarily decreased when the ratio of the polymer weight/sub-material weight is within the claimed range and the sub-material amount is outside the range of claim 7 (e.g. FIG. 5). Therefore, the specification does not clearly demonstrate the claimed ratio of the polymer weight/sub-material weight is critical in providing the decreased battery resistance.
Applicants argue the decreased battery resistance is unexpected to one skilled in the art based on the disclosure of the cited patents (P5/¶3). Huang discloses decreasing a battery resistance (TABLE 1, [0096]–[0098]). Meng also discloses decreasing a battery resistance (TABLE 1, [0034]–[0035]). Therefore, a decreased battery resistance is expected to one skilled in the art based on the disclosure of the cited patents.
Applicants argue one skilled in the art would have no reasonable expectation that the claimed ratio would provide improved battery resistance (P5/¶3). Huang discloses decreasing a battery resistance (TABLE 1, [0096]–[0098]). Meng also discloses decreasing a battery resistance (TABLE 1, [0034]–[0035]). Huang discloses a ratio of the content of a water-soluble polymer to the content of the sub-material particles is 0.1 to 2 (e.g., [0020]), which overlaps the claimed range. Replacing the water-soluble polymer of Huang with the water-soluble polymer lithium salt would suggest a ratio of the content of a water-soluble polymer lithium salt to the content of the sub-material particles that also overlaps with the claimed range. Therefore, one skilled in the art would have a reasonable expectation that the claimed ratio would provide improved battery resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (Synthesis of Carboxymethyl Cellulose Lithium by Weak Acid Treatment and Its Application in High Energy-Density Graphite Anode for Li-Ion Batteries) discloses a negative electrode active material consisting of a particulate carbon material capable of inserting and extracting a lithium ion and a water-soluble polymer lithium salt adhering to the surface of the particulate carbon material (FIG. 6, P8899/C1/L3–14).
Yilmaz (Synthesis and characterization of boehmitic alumina coated graphite by sol–gel method) a negative electrode active material consisting of a particulate carbon material capable of inserting and extracting a lithium ion; and a sub-material particle including a metal compound which has a hydroxyl group (see boehmite, [0080]), and adhering to the surface of the particulate carbon material (FIG. 6, P2032/C1/L22–44).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725